DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 2/27/20, where in:
Claims 1, 3, 5, 7-8, 13, 16-18, 21-22, 24, 26, 28-30, 34, 36, 50, 55-56, 61-62, 66 are currently pending;
Claims 1, 3, 8, 18, 24, 28, 30, 34, 56, 66 have been amended;
Claims 2, 4, 6, 9-12, 14-15, 19-20, 23, 25, 27, 31-33, 35, 37-49, 51-54, 57-60, 63-65, 37-69 have been cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 13, 16-18, 21-22, 24, 26, 28-30, 34, 36, 50, 55-56, 61-62, 66  is/are rejected under 35 U.S.C. 103 as being unpatentable over KALAKRISHMAN ET AL (US 9,393,693) in view of SUN ET AL (US 9,321,176) from Applicant IDS filed 2/27/20.  Herein after KALAKRISHMAN and SUN.
As for independent claim 1, KALAKRISHMAN discloses a computer-implemented method, comprising: generating a training dataset of labelled examples of sensor images and grasp configurations using: a set of three-dimensional (3D) models 
one or more analytic mechanical representations of either or both of grasp forces and grasp torques {see at least col. 4, lines 1-20 e.g. data can be collected that corresponds to forces and torques experienced at the gripper interface during successful execution of trajectories which did not cause the payload to fall. These admissible forces can then be modeled, such as by wrapping a surface (e.g., a convex hull or other type of surface) around the collected data}.
KALAKRISHMAN discloses claimed invention as indicated above except for statistical sampling to model uncertainty in either or both sensing and control, the generated training dataset including a measure of grasp quality associated with a grasp configuration; and using the training dataset to train a function approximator that takes as input a sensor image and returns data that is used to select grasp configurations for a robot grasping mechanism, wherein the function approximator is selected from a group consisting of: a Convolutional Neural Network (CNN), a Random Forest, a Support Vector Machine, and a linear weight matrix. 
However, SUN teaches:
statistical sampling to model uncertainty in either or both sensing and control, the generated training dataset including a measure of grasp quality associated with a grasp configuration at least in {col. 5, lines 59-col. 6, lines 4 e.g.” Human hand joint motions can be treated as high dimensional time-series. The noise and variance lying in the motions bring difficulty to the problem, so it is beneficial if features that discriminate 
using the training dataset to train a function approximator that takes as input a sensor image and returns data that is used to select grasp configurations for a robot grasping mechanism, wherein the function approximator is selected from a group consisting of: a Convolutional Neural Network (CNN), a Random Forest, a Support Vector Machine, and a linear weight matrix {see at least figures 9a-; col. 5, lines 9-40 e.g. a referenced hand postured is learned by recognizing the grasp type…..procedure of grasp planning}.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the grip modeling system of KALAKRISHMAN with the support for modeling uncertainty and sampling data to select an appropriate grip of SUN for allowing using data to optimize a grip plan {see SUN col. 5, lines 9-40; col. 6, lines 14-69 to col. 7. Lines 1-23}.
As for dep. claim 3, which discloses wherein the measure of grasp quality includes either or both robustness to errors in position or forces and probability of successful lifting of the object {see SUN at least col. 4, lines 30-43}.
As for dep. claim 5, which discloses wherein the statistical sampling includes uncertainty in variables related to at least one selected from a group consisting of: initial state, contact, physical motion, friction, inertia, object shape, robot control, and sensor data {see SUN at least col. 11, lines 56-col. 12, lines 3}. 
As for dep. claim 7, which discloses wherein the robotic grasping mechanism includes at least one selected from a group consisting of: a robot gripper, a multi-fingered robot hand, one or more suction cups, a magnet, and adhesive material {see KALAKRISHMAN at least col. 1, lines 38-61}. 
As for dep. claim 8, which discloses the set of 3D object models includes at least one selected from a group consisting of: mass properties for computation of stable poses for each object; mass properties for computation of resistance to either or both of gravity and inertia for a given grasp and object combination; material properties for computation of at least one of a group consisting of: frictional properties, deformation, porosity, and color textures for photorealistic rendering; and "adversarial" objects whose geometry makes them difficult to grasp {see KALAKRISHMAN at least col. 12, lines 44-67 e.g. the information associated with each movement may include the mass of the box, center of mass of the box…contact with the gripper based on a size or other parameter of the gripper; see also SUN at least col. 10, lines 50-54 }.
As for dep. claim 13, which discloses wherein the set of 3D object models is augmented using transformations of the initial set of object models using at least one operation selected from a group consisting of: scaling, stretching, twisting, shearing, cutting, and combining objects {see KALAKRISHMAN at least col. 8, lines 35-45 e.g. planes or other mathematical surfaces in the environment may be extracted in 3D. 
As for dep. claim 16, which discloses wherein analytic mechanical representations include at least one metric selected from a group consisting of: force closure grasp quality, Ferrari-Canny grasp quality, suction cup contact quality, wrench resistance quality, magnetic contact quality, and adhesive contact quality {see SUN at least col. 3, lines 59 to col 4, lines 18 e.g. a typical method for evaluating grasp quality is to compute force-closure, i.e., the ability of a grasp to resist external forces and moments in any direction. A force-closure property is quantified by the magnitude of the contact wrenches that can compensate for the disturbance wrench in the worst case}.
As for dep. claim 17, which discloses further comprising using computer simulation to estimate grasp quality {see SUN at least col. 9, lines 16-32}.
As for dep. claim 18, which discloses further comprising using statistical sampling to compute statistics of a grasp quality metric using numerical integration, wherein the grasp quality metric includes at least one selected from a group consisting of: average, median, moments, and percentiles {see SUN at least col. 3, lines 59 to col. 4, lines 18}. 
As for dep. claim 21, which discloses further comprising using statistical sampling to generate variations in at least one of a group consisting of: possible object poses, sensor poses, camera parameters, lighting, material properties, friction, forces, torques, and robot hardware parameters to generate the sensor images {see KALAKRISHMAN at least col. 12, lines 18-28 e.g. dynamic data collection, on the other hand, may involve capturing the effects…..admissible forces and torques}. 
As for dep. claim 22, which discloses further comprising using computer simulation to generate variations in at least one of: possible object poses, sensor poses, camera parameters, lighting, material properties, friction, forces, torques and robot hardware parameters to generate the sensor images {see SUN at least col. 10, lines 50-54 e.g.  In the simulation, the friction coefficient μ was set to be 0.5}.
As for dep. claim 24, which discloses wherein the set of object models and the computed grasp configurations for each object model is stored as a network with one or more computed relationships between object models such as similarity in shape, and further wherein the data in the network of object models and the computed grasp configurations for each object model is used to efficiently compute one or more desired grasp configurations for one or more new object models {see SUN at least col. 14, lines 50-54; e.g. a shape-matching algorithm can be combined with the presented approach for an unknown object. Grasp planning can be performed by matching a similar shape in the database, which collects a set of objects with a labeled thumb contact point and task-specific grasp type}.
As for dep. claim 26, which discloses communicating over a network to obtain updated function approximator parameters {see SUN at least col. 16. lines 25-31; KALAKRISHMAN at least col. 6, lines 10-20; col. 10, lines 42-55; col. 17, lines 51-60}.
As for dep. claim 28, which discloses comprising updating the parameters of the function approximator based on outcomes of physical grasp attempts {see KALAKRISHMAN at least col. 17, lines 51-60 and figure 5B discloses updating virtual model 504}. 
As for dep. claim 29, which discloses wherein grasp configurations are defined by one or more points relative to the sensor image {see KALAKRISHMAN at least col. 8, lines 63 to col. 9, lines 9}. 
As for 30, 34, 36, 50, 55-56, 61-62 and 66, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Conclusion
	The following references are cited as being of general interest.  Hudson et al (US 10,166,676); Vijayanarasimhan et al (US 2017/0252924); Homberg et al (US 10,967,507)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664